 326 NLRB No. 1471NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Edward Street Daycare Center, Inc. and Truck Driv-ers Union Local 170, a/w International Brother-hood of Teamsters, AFLŒCIO.  Case 1ŒCAŒ36397September 30, 1998DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENPursuant to a charge and amended charge filed on June30, 1998, and July 24, 1998, respectively, the ActingGeneral Counsel of the National Labor Relations Board
issued a Complaint and Notice of Hearing on July 30,
1998, alleging that the Respondent has violated Section
8(a)(5) and (1) of the National Labor Relations Act by
refusing the Union™s request to bargain following the
Union™s certification in Case 1ŒRCŒ20792.  (Official
notice is taken of the ﬁrecordﬂ in the representation pro-ceeding as defined in the Board™s Rules and Regulations,Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB343 (1982).)  The Respondent filed an answer admittingin part and denying in part the allegations in the com-plaint.On September 11, 1998, the Acting General Counselfiled a Motion for Summary Judgment.  On September14, 1998, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain but attacks the validity of the certification on thebasis of the Board™s unit determination in the representa-tion proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence,1 nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised anyrepresentation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh Plate                                                       1 The Respondent attached to its response four documents that itcharacterizes as ﬁnew evidence.ﬂ  However, the Respondent has notadequately explained why that evidence was not adduced at the repre-sentation case hearing.  See NLRB v. Joseph E. Decker & Sons, 569F.2d 357, 363Œ364 (5th Cir. 1978).Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporationwith an office and place of business in Worcester, Mas-sachusetts, has been engaged in the operation of a daycare center.During the calendar year ending December 31, 1997,the Respondent, in conducting its business operations,derived gross revenues in excess of $250,000 and pur-chased and received at its Worcester facility goods val-ued in excess of $5000 directly from points outside theCommonwealth of Massachusetts.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.2II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held May 15, 1998, the Unionwas certified on May 27, 1998, as the exclusive collec-tive-bargaining representative of the employees in thefollowing appropriate unit:All full-time and regular part-time head teachers, as-sistant head teachers, assistant head teachers in training,teachers in training, the coordinator of billing and op-erations, the cook, the assistant cook, maintenance andhousekeeping employees, and the bookkeeper em-ployed by the Employer at its Worcester, Massachu-setts location, but excluding all other employees, theexecutive director, the confidential secretary to the ex-ecutive director, the coordinator of social services,managers, guards, and supervisors as defined in the
Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainAbout June 23, 1998, the Union, by letter, requestedthe Respondent to recognize and bargain, and, by letterdated June 26, 1998, and at all times since June 26, 1998,
the Respondent has failed and refused.  We find that thisfailure and refusal constitutes an unlawful refusal to rec-                                                       2 Although the Respondent™s answer to the complaint states that it iswithout knowledge as to whether the Union is a Sec. 2(5) labor organi-zation, the Respondent failed to raise this issue in the underlying repre-sentation proceeding.  Accordingly, we find that the Respondent isprecluded from now litigating the matter in this proceeding.  SeeBiewer Wisconsin Sawmill, 306 NLRB 732 fn. 1 (1992); and WickesFurniture, 261 NLRB 1062, 1063 fn. 4 (1982). DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2ognize and bargain in violation of Section 8(a)(5) and (1)of the Act.CONCLUSIONS OF LAWBy failing and refusing on and after June 26, 1998, torecognize and bargain with the Union as the exclusivecollective-bargaining representative of employees in theappropriate unit the Respondent has engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to recognize and bargain on request with the Un-ion, and, if an understanding is reached, to embody theunderstanding in a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins torecognize and bargain in good faith with the Union.
Mar-Jac Poultry Co., 136 NLRB 785 (1962); LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Bur-nett Construction Co., 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Edward Street Daycare Center, Inc.,Worcester, Massachusetts, its officers, agents, succes-sors, and assigns, shall1.  Cease and desist from(a)  Refusing to bargain with Truck Drivers Union Lo-cal 170, a/w International Brotherhood of Teamsters,AFL-CIO, as the exclusive bargaining representative of
the employees in the bargaining unit.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment, and ifan understanding is reached, embody the understanding
in a signed agreement:All full-time and regular part-time head teachers, as-sistant head teachers, assistant head teachers in training,teachers in training, the coordinator of billing and op-erations, the cook, the assistant cook, maintenance andhousekeeping employees, and the bookkeeper em-ployed by the Employer at its Worcester, Massachu-setts location, but excluding all other employees, theexecutive director, the confidential secretary to the ex-ecutive director, the coordinator of social services,managers, guards, and supervisors as defined in the
Act.(b)  Within 14 days after service by the Region, post atits facility in Worcester, Massachusetts, copies of theattached notice marked ﬁAppendix.ﬂ3  Copies of the no-tice, on forms provided by the Regional Director for Re-gion 1 after being signed by the Respondent™s authorizedrepresentative, shall be posted by the Respondent andmaintained for 60 consecutive days in conspicuousplaces including all places where notices to employees
are customarily posted.  Reasonable steps shall be taken
by the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In theevent that, during the pendency of these proceedings, the
Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since June 26,1998.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C.  September 30, 1998Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government                                                       3If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ EDWARD STREET DAYCARE CENTER3The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with Truck DriversUnion Local 170, a/w International Brotherhood ofTeamsters, AFLŒCIO, as the exclusive representative ofthe employees in the bargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time head teachers, as-sistant head teachers, assistant head teachers in training,teachers in training, the coordinator of billing and op-erations, the cook, the assistant cook, maintenance andhousekeeping employees, and the bookkeeper em-ployed by us at our Worcester, Massachusetts location,but excluding all other employees, the executive direc-tor, the confidential secretary to the executive director,the coordinator of social services, managers, guards,and supervisors as defined in the Act.EDWARD STREET DAYCARE CENTER, INC.